 1
     THE LAW OFFICES OF C.R. HYDE, PLC
 2   ATTORNEY AT LAW
     2810 N SWAN RD., SUITE 160
 3
     TUCSON, ARIZONA 85712
 4   TELEPHONE: (520) 270-1110
     SBA # 22512
 5   Proposed Attorney for Debtor
 6
                                UNITED STATES BANKRUPTCY COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8

 9   In re:                                            In Proceedings under Chapter 11

10   THE CHAMBERS OF TUCSON                            Case No. 4:19-bk-15701-BMW
     MALL, LLC,
11                                                     VERIFIED STATEMENT AND
                              Debtor.                  DISCLOSURE OF C.R. HYDE
12                                                     MANAGING PARTNER OF THE
                                                       LAW OFFICES OF C.R. HYDE,
13                                                     PLC
14

15   STATE OF ARIZONA               )
                                    ) ss.
16   COUNTY OF PIMA                 )

17
              On December 17, 2019, Charles R. Hyde, The Law Offices of C.R. Hyde, PLC, the
18
     proposed attorney for the Debtor, filed an Application for Employment in the above-referenced
19
     bankruptcy matter. Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure, the
20

21   undersigned proposed counsel for Debtor, respectfully submits this Verified Statement.

22            1.    I, Charles R. Hyde, have been retained by the Debtor in the above-referenced
23
     bankruptcy case to act as counsel for the Debtor.
24
              2.    I am an attorney at law duly admitted to practice in the State of Arizona.
25
              3.    To the best of my knowledge, I have no prior connection with the Debtor, its
26

27   creditors, the United States Trustee, or any other party in interest herein, or his respective

28




     Case 4:19-bk-15701-BMW           Doc 8 Filed 12/17/19 Entered 12/17/19 11:13:43                  Desc
                                      Main Document    Page 1 of 3
 1
     attorneys except as set forth herein and will exercise independent judgment in providing services
 2
     on behalf of The Chambers of Tucson Mall, LLC.
 3

 4          4.              Prior to the filing I received the sum of $7,983.00 as a security retainer

 5   (“Retainer”) in the chapter 11 case, some of which was earned prior to the Order for Relief in
 6
     this matter.
 7
             5.          The compensation promised to be paid to the Law Offices of C.R. Hyde, PLC for
 8
     services to be rendered on behalf of the Debtor includes reimbursement of any costs incurred and
 9

10
     advanced. For services provided for in paragraph 6 of the application, Attorney shall be

11   permitted to charge Debtor and the estate at the following hourly rates:

12                                C.R. Hyde              $ 350.00;
                                  Paralegal:             $ 150.00;
13
                                  Legal Assistant        $ 85.00.
14
             6.          No agreement or understanding in any form or guise exists between the Affiant
15
     and any other person for a division of compensation rendered in or in connection with this
16

17   Chapter 11 case, and no such division of compensation contrary to 11 U.S.C. § 504 will be made.

18           7.          Subject to the approval of this Court upon appropriate application therefore, I
19   intend to bill for its legal services in this case in accordance with its usual practice, applying the
20
     customary hourly rates for matters of this type, and charging for all disbursements and expenses
21
     customarily billed to its clients and necessarily incurred.
22

23

24           //     //   //

25           //     //   //
26
             //     // //
27

28




     Case 4:19-bk-15701-BMW                 Doc 8 Filed 12/17/19 Entered 12/17/19 11:13:43               Desc
                                            Main Document    Page 2 of 3
Case 4:19-bk-15701-BMW   Doc 8 Filed 12/17/19 Entered 12/17/19 11:13:43   Desc
                         Main Document    Page 3 of 3
